 



Exhibit 10.10
AMENDMENT NO. 16
     This Amendment No. 16 (the “Amendment No. 16”) is made on April 6, 2005, by
and between Valor Telecommunications Enterprises, L.L.C. (“Customer”) and MCI
WORLDCOM Network Services, Inc. (“MCI”), to those certain Program Enrollment
Terms (the “PET”), to that certain Telecommunications Services Agreement more
particularly described as TSA # VTE — 001019 (the “TSA”), made by and between
Customer and MCI dated September 30, 2000, including all prior applicable
amendments thereto (the “Prior Amendments”). In the event of any conflict
between the terms of the TSA, the PET, any Prior Amendment or any applicable
Attachment and the terms of this Amendment No. 16, the terms of this Amendment
No. 16 shall control. The TSA along with the PET, the Prior Amendments, all
applicable Attachment(s), and this Amendment No. 16 shall collectively be
referred to as the “Agreement”. Capitalized terms not defined herein shall have
the meaning ascribed to them in other documents referenced herein. All
references to “MCI WorldCom” in the Agreement including any attachments,
schedules or exhibits thereto will be deemed to refer to “MCI.”
     In consideration of good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.   WORLDPHONE® CALLING CARD SERVICE. Commencing within ten (10) business days
following the date this Amendment No. 16 has been fully executed by both parties
and delivered to Customer (the “WORLDPHONE® Commencement Date”), the Attachment
for CALLING CARD Service attached to the TSA will be canceled in its entirety
(including all applicable schedules and exhibits) and will be superseded by the
Attachment for WORLDPHONE® CALLING CARD Service attached hereto; provided,
however, with respect to any CALLING CARD Service currently in existence with
MCI as of the WORLDPHONE® Commencement Date (the “Existing CALLING CARD
Service”), Existing CALLING CARD Service, if any, will maintain the same rates
and discounts, if any, as currently set forth in the Attachment for CALLING CARD
Service. Commencing within one hundred twenty (120) days following the
WORLDPHONE® Commencement Date (which date will be determined by MCI in it sole
discretion, the “Transition Date”), the Existing CALLING CARD Service will be
subject to the terms and conditions (including rates and discounts, if any) of
the Attachment for WORLDPHONE® CALLING CARD Service.   2.   SPECIAL RATES FOR
WORLDPHONE® CALLING CARD SERVICE:

(A) Notwithstanding anything to the contrary contained in this Agreement or the
Attachment for CLASSIC CARRIER ORIGINATION Service, the Attachment for CLASSIC
SWITCHLESS/END USER DEDICATED Services, the Attachment for CLASSIC CARRIER
TERMINATION Service, commencing with the WORLDPHONE® Commencement Date
(described in Section 1 above), Customer’s special rates for WORLDPHONE® CALLING
CARD Service will be the respective rates per minute set

      6/1A/99
Page 1 of 2
CONFIDENTIAL
TSA #VTE — 001019

 



--------------------------------------------------------------------------------



 



forth below. All other rates will be as set forth in this Agreement or the
Attachment for WORLDPHONE® CALLING CARD Service.

      JURISDICTION   RATE
INTERSTATE (within the 48 contiguous United States)
  SEE Exhibit 1
INTRASTATE (within the 48 contiguous United States)*
  SEE Exhibit 1

 

*   NOT SUBJECT TO DISCOUNT.

(B) Notwithstanding anything to the contrary contained in this Agreement, MCI
reserves the right to modify the special rates described in Subsection (A) above
(which charge modifications shall not exceed then-current generally available
MCI charges for comparable services), upon not less than thirty (30) calendar
days’ prior notice to Customer (facsimile being acceptable), which notice will
state the effective date for the charge modification.

3.   OTHER TERMS AND CONDITIONS. Except as specifically amended or modified
herein, the terms and conditions of the Agreement will remain in full force and
effect throughout the Service Term and any extensions thereof.

     IN WITNESS WHEREOF, the parties have entered into this Amendment No. 16 on
the date first written above.

                      VALOR TELECOMMUNICATIONS       MCI WORLDCOM NETWORK    
ENTERPRISES, L.L.C.       SERVICES, INC.    
 
                   
By:
  /s/ Grant Raney
 
      By:   /s/ Peter M. Cassidy
 
   
 
  (Signature)           (Signature)    
 
                   
 
  Grant Raney           Peter M. Cassidy    
 
                   
 
  (Print Name)           (Print Name)    
 
                   
 
  Senior Vice President
Operations, Sales & Marketing           VP, Wholesale Services    
 
                   
 
  (Title)           (Title)    
 
                   
 
  3/29/05           4/6/05    
 
                   
 
  Date           (Date)    

Attachments:
Attachment for WORLDPHONE® CALLING CARD Service
Exhibit No. 1 — Special Rates for WORLDPHONE® CALLING CARD Service

      6/1A/99
Page 2 of 2
CONFIDENTIAL
 

 



--------------------------------------------------------------------------------



 



ATTACHMENT FOR WORLDPHONE® CALLING CARD SERVICE
     This Attachment for WORLDPHONE® CALLING CARD Service is made by and between
Valor Telecommunications Enterprises, L.L.C. (“Customer”) and MCI WORLDCOM
Network Services, Inc (“MCI”) and is a part of their Telecommunications Services
Agreement for Switched Services (TSA). Capitalized terms not defined herein
shall have the meaning ascribed to them in the TSA, the PET or the applicable
Attachment(s). NOTE: ANY MODIFICATIONS, ADDITIONS OR DELETIONS FROM THIS
ATTACHMENT WILL NOT BE EFFECTIVE UNLESS SPECIFICALLY SET FORTH IN THE PET.
     During the Service Term of the Agreement, MCI will provide “WORLDPHONE®
CALLING CARD Service” or WORLDPHONE® Service” which is accessed only by dialing
the unique toll free access number assigned by MCI to Customer.

I.   CALLING CARD SERVICE CHARGES.

(A) For purposes of this Attachment, Customer’s “Switched Services Revenue” will
be comprised of (i) Customer’s gross (i.e., prior to the application of
discounts) measured and per call WORLDPHONE® Service charges described below
(i.e., interstate, intrastate and international), (ii) Customer’s WORLDPHONE®
Service Surcharges described below, and (iii) Customer’s WORLDPHONE® Feature
Service charges described below. Further, for purposes of this Attachment,
“U.S.” refers to the 48 contiguous United States and “EDL” (Extended Domestic
Location) refers to Alaska, Hawaii, Puerto Rico, Guam, Northern Marianas Islands
and the United States Virgin Islands. “Feature Services Monthly Usage” shall
mean Customer’s monthly combined recurring and usage charges for Feature
Services at the rates set forth above not including taxes and surcharges.

  (B)   Rates Per Minute.

  (i)   INTERSTATE (Calls within U.S.)         SEE Schedule CC-A.     (ii)  
INTRASTATE (Calls within U.S.) (NOT SUBJECT TO DISCOUNT)         SEE
Schedule CC-A.     (iii)   INTERNATIONAL TERMINATION (Calls originating in the
U.S. or EDL) (NOT SUBJECT TO DISCOUNT).         SEE Schedule CC-B.     (iv)  
INTERNATIONAL ORIGINATION (Calls terminating in the U.S. or EDL) (NOT SUBJECT TO
DISCOUNT).         SEE Schedule CC-C.     (v)   INTERNATIONAL ORIGINATION (Calls
terminating in an International Location) (NOT SUBJECT TO DISCOUNT).

      4/14/03
Page 1 of 3
CONFIDENTIAL
TSA #VTE 001019

 



--------------------------------------------------------------------------------



 



      The rate will be the sum of (x) the applicable International Termination
rate set forth on Schedule CC-B, and (y) the applicable International
Origination rate set forth on Schedule CC-C.     (vi)   EXTENDED DOMESTIC
LOCATION (Calls within EDL)         SEE Schedule CC-D.

II.   FRAUD DETECTION PROCEDURES.

Customer shall be responsible for any and all fraud associated with its usage of
WORLDPHONE® Service, except as set forth below:
(1) All calling card calls will be validated by MCI to permit only those calls
authorized or facilitated by Customer or legitimate cardholders. MCI will, at
the direction of Customer, preclude all calls utilizing expired or terminated
calling card numbers compared against an authorized list provided by Customer
and MCI will be responsible for all fraudulent use, unauthorized use, misuse, or
abuse of calling cards occurring after MCI receives actual notice of the
expiration or termination of a calling card or receives specifically detailed
written notification concerning any card which has been lost, stolen,
compromised or which Customer has reason to believe is or may be used
fraudulently.
(2) In addition, all WORLDPHONE® Service calls will be monitored by MCI for
misuse on a twenty four (24) hour a day, seven (7) days a week basis. MCI shall
establish fraud prevention, detection and minimization procedures so that
fraudulent use arising from lost or stolen calling cards and potential
disruption to authorized cardholders will be minimized.
(3) In the event MCl’s unable to contact Customer of suspected abuse of the
WORLDPHONE® Service, in order to minimize potential abuse, MCI may deactivate
any calling card which has exceeded established fraud detection parameters or
which MCI has reason to believe is or may be used fraudulently. In such event
MCI will have no liability to Customer or any End User in connection with such
deactivation or failure to deactivate such calling card.

      4/14/03
Page 2 of 3
CONFIDENTIAL
 

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, authorized parties on behalf of their respective
entities have initialed this Attachment for WORLDPHONE® CALLING CARD Service as
of the date shown below.

     
VALOR TELECOMMUNICATIONS
  MCI WORLDCOM NETWORK
ENTERPRISES, L.L.C.
  SERVICES, INC.
 
   
Customer’s Initials /s/ Grant Raney Sr. V.P    
  MCI’s Initials /s/ Peter M. Cassidy    
 
   
Date: 3/29/05        
  Date: 4/6/05        

Schedules:
Schedule CC-A = WORLDPHONE® Service Charges; Feature Service Charges
Schedule CC-B = WORLDPHONE® International Termination Rates (U.S. or EDL to
International locations)
Schedule CC-C = WORLDPHONE® International Origination Rates (International
locations to U.S. or EDL)
Schedule CC-D = WORLDPHONE® Extended Domestic Location Rates

      4/14/03
Page 3 of 3
CONFIDENTIAL
 

 



--------------------------------------------------------------------------------



 



Exhibit No. 1
Special Rates for WORLDPHONE CALLING CARD SERVICE
Classic Interstate Pricing

     
Base rate per minute
 

Classic Intrastate Pricing

      State   Calling Card Intrastate Rate
AL
 
AR
 
AZ
 
CA
 
CO
 
CT
 
DC
 
DE
 
FL
 
GA
 
IA
 
ID
 
IL
 
IN
 
KS
 
KY
 
LA
 
MA
 
MD
 
ME
 
Ml
 
MN
 
MO
 
MS
 
MT
 
NC
 
ND
 
NE
 
NH
 
NJ
 
NM
 
NV
 
NY
 
OH
 
OK
 
OR
 
PA
 
Rl
 
SC
 
SD
 
TN
 
TX
 
UT
 
VA
 
VT
 
WA
 
Wl
 
WV
 
WY
 

  Valor Telecommunications Enterprises, L.L.C.   1 of 1    

 



--------------------------------------------------------------------------------



 



WORLDPHONE Calling Card
Schedule CC-A (Classic & ABB)
The Following Program Will Be Available For Contracts After December
21, 2001. (For existing customers, a new addendum to the contract will
need to be signed and Pricing approval is required)
Classic and ABB Interstate Pricing

     
Base rate per minute
 

Classic and ABB Intrastate Pricing

      State   Calling Card Intrastate Rate
AL
 
AR
 
AZ
 
CA
 
CO
 
CT
 
DC
 
DE
 
FL
 
GA
 
IA
 
ID
 
IL
 
IN
 
KS
 
KY
 
LA
 
MA
 
MD
 
ME
 
Ml
 
MN
 
MO
 
MS
 
MT
 
NC
 
ND
 
NE
 
NH
 
NJ
 
NM
 
NV
 
NY
 
OH
 
OK
 
OR
 
PA
 
Rl
 
SC
 
SD
 
TN
 
TX
 
UT
 
VA
 
VT
 
WA
 
Wl
 
WV
 
WY
 

1 of 3

 



--------------------------------------------------------------------------------



 



WORLDPHONE Calling Card
Schedule CC-A (Classic & ABB)
Classic and ABB Interstate and EDL Discounts*

          Monthly Revenue ($1000’s)   Discount
$0 — $74,999
   
$75,000 — $124,999
   
$125,000 — $174,999
   
$175,000 — $224,999
   
$225,000 — Over
   

 

*   Discount only applicable to calls between US and EDL.

Billing Increments

               
?
  Domestic     18   second minimum, 6 second increments
?
  International Termination     18   second minimum, 6 second increments
?
  International Origination     60   second minimum, 60 second increments

Calling Card Call Surcharges

              FROM   TO   Direct Dial  
Within the 48 contiguous United States (“U.S.”)
  U.S. (Interstate)    
U.S.
  U.S. (Intrastate)    
EDL**
  U.S.    
EDL**
  International locations (excluding Canada)    
U.S., EDL**
  EDL**    
U.S., EDL**
  Canada    
U.S.
  International locations    
Canada
  U.S.    
Canada
  EDL**    
Canada
  International locations (including Canada)    
International locations
  U.S., EDL**, International    

 

**   EDL includes: Alaska, Hawaii, Puerto Rico, United States Virgin Islands,
Guam and N Mariana Islands

2 of 3

 



--------------------------------------------------------------------------------



 



WORLDPHONE Calling Card
Schedule CC-A (Classic & ABB)
STAR Feature Surcharges
     1. Star (*) 2 for Conference Calling

      FEATURE   CHARGE
Set-up Fee
 
Bridgeport Fee: Within the U.S.
 
Bridgeport Fee: Canada
 
Bridgeport Fee: Mexico
 
Bridgeport Fee: International
 

     2. Star (*) 3 for Flex Routing/Voice Mall: No Charge
     3. Star (*) 4 for Star Messenger:

      FEATURE   CHARGE
U.S. to U.S.
 
International location to U.S.
 
US to International
 
US to Canada and EDL
 
International to International
 
International to Canada and EDL
 
Message Status
 

     4. Star (*) 9 — 1 through 9—9 for Speed Dial or Star (*) 9—0 for Speed Dial
Programming: No charge
Operator Service & DA Surcharges
Operator Services
Station to Station — Domestic
   
Station to Station — Canada
   
Station to Station — Intl
   
Person to Person — Domestic
   
Person to Person — Canada
   
Person to Person — Intl
   

Directory Assistance
Domestic — Interstate
 
Domestic — Intrastate
 
Canada
 
Alaska
 
Guam
 
Hawaii
 
N Mariana Islands
 
Puerto Rico
 
US Virgin Islands
 
International
 

3 of 3

 



--------------------------------------------------------------------------------



 



WORLDPHONE CALLING CARD
SCHEDULE CC-B
Calling Card International Termination
Rates for Classic & ABB
US to International

          Country   Rate Per Minute
Afghanistan
     
Albania
     
Algeria
     
American Samoa
     
Andorra
     
Angola
     
Anguilla
     
Antarctica
     
Antigua
     
Argentina
     
Armenia
     
Aruba
     
Ascension Island
     
Australia
     
Austria
     
Azerbaijan
     
Bahamas
     
Bahrain
     
Bangladesh
     
Barbados
     
Belarus
     
Belgium
     
Belize
     
Benin
     
Bermuda
     
Bhutan
     
Bolivia
     
Bosnia
     
Botswana
     
British Virgin Islands
     
Brazil
     
Brunei
     
Bulgaria
     
Burkina Faso
     
Burundi
     
Cambodia
     
Cameroon
     
Canada
     
Cape Verde Islands
     
Cayman Islands
     
Central African Rep
     
Chad Republic
     
Chile
     
China
     
Colombia
     
Comoros Island
     

Page 1 of 5



--------------------------------------------------------------------------------



 



WORLDPHONE CALLING CARD
SCHEDULE CC-B
Calling Card International Termination
Rates for Classic & ABB
US to International

          Country   Rate Per Minute
Congo
     
Cook Islands
     
Costa Rica
     
Croatia
     
Cuba
     
Cyprus
     
Czech Republic
     
Denmark
     
Diego Garcia
     
Djibouti
     
Dominica
     
Dominican Republic
     
Ecuador
     
Egypt
     
El Salvador
     
Equatorial Guinea
     
Eritrea
     
Estonia
     
Ethiopia
     
Falkland Islands
     
Faroe Islands
     
Fiji Islands
     
Finland
     
France
     
French Antilles
     
French Guiana
     
French Polynesia
     
Gabon Republic
     
Gambia
     
Georgia
     
Germany
     
Ghana
     
Gibraltar
     
Greece
     
Greenland
     
Grenada
     
Guadeloupe
     
Guatemala
     
Guinea
     
Guinea Bissau
     
Guyana
     
Haiti
     
Honduras
     
Hong Kong
     
Hungary
     
Iceland
     

Page 2 of 5



--------------------------------------------------------------------------------



 



WORLDPHONE CALLING CARD
SCHEDULE CC-B
Calling Card International Termination
Rates for Classic & ABB
US to International

          Country   Rate Per Minute
India
     
Indonesia
     
Inmarsat A
     
Inmarsat B
     
Inmarsat M
     
Inmarsat Mini M
     
Iran
     
Iraq
     
Ireland
     
Israel
     
Italy
     
Ivory Coast
     
Jamaica
     
Japan
     
Jordan
     
Kenya
     
Kiribati
     
North Korea
     
South Korea
     
Kuwait
     
Kyrgyzstan
     
Laos
     
Latvia
     
Lebanon
     
Lesotho
     
Liberia
     
Libya
     
Liechtenstein
     
Lithuania
     
Luxembourg
     
Macau
     
Macedonia
     
Madagascar
     
Malawi
     
Malaysia
     
Maldives
     
Mali Rep
     
Malta
     
Marshall Islands
     
Mauritania
     
Mauritius
     
Mexico
     
Micronesia
     
Moldova
     
Monaco
     
Mongolia
     

Page 3 of 5



--------------------------------------------------------------------------------



 



WORLDPHONE CALLING CARD
SCHEDULE CC-B
Calling Card International Termination
Rates for Classic & ABB
US to International

          Country   Rate Per Minute
Montserrat
     
Morocco
     
Mozambique
     
Myanmar
     
Namibia
     
Nauru
     
Nepal
     
Netherlands
     
Netherlands Antilles
     
New Caledonia
     
New Zealand
     
Nicaragua
     
Niger
     
Nigeria
     
Niue Island
     
Norway
     
Oman
     
Pakistan
     
Palau
     
Panama
     
Papua New Guinea
     
Paraguay
     
Peru
     
Philippines
     
Poland
     
Portugal
     
Qatar
     
Reunion Island
     
Romania
     
Russia
     
Rwanda
     
San Marino
     
Sao Tome
     
Saudi Arabia
     
Senegal
     
Seychelles Island
     
Sierra Leone
     
Singapore
     
Slovakia
     
Slovenia
     
Solomon Islands
     
Somalia
     
South Africa
     
Spain
     
Sri Lanka
     
St. Helena
     

Page 4 of 5



--------------------------------------------------------------------------------



 



WORLDPHONE CALLING CARD
SCHEDULE CC-B
Calling Card International Termination
Rates for Classic & ABB
US to International

          Country   Rate Per Minute
St. Kitts/Nevis
     
St. Lucia
     
St. Pierre & Mequelon
     
St. Vincent
     
Sudan
     
Suriname
     
Swaziland
     
Sweden
     
Switzerland
     
Syria
     
Taiwan
     
Tanzania
     
Thailand
     
Togo
     
Tonga
     
Trinidad/Tobago
     
Tunisia
     
Turkey
     
Turkmenistan
     
Turks/Caicos
     
Tuvalu
     
Uganda
     
Ukraine
     
United Arab Emirates
     
United Kingdom
     
Uruguay
     
Uzbekistan
     
Vanuatu
     
Vatican City
     
Venezuela
     
Vietnam
     
Wallis/Futuna
     
Western Samoa
     
Yemen
     
Yugoslavia
     
Zaire
     
Zambia
     
Zimbabwe
     
Zimbabwe
     

Page 5 of 5



--------------------------------------------------------------------------------



 



WORLDPHONE CALLING CARD
SCHEDULE CC-C
Calling Card International Origination
Rate for Classic & ABB
US to International

          Country   Rate Per Minute
American Samoa
     
Angilla
     
Antigua
     
Argentina
     
Armenia
     
Aruba
     
Australia
     
Austria
     
Bahamas
     
Bahrain
     
Bangladesh
     
Barbados
     
Belarus
     
Belgium
     
Belize
     
Bermuda
     
Bolivia
     
Br Virgin Islands
     
Brazil
     
Brunei
     
Bulgaria
     
Canada
     
Cayman Islands
     
Chile
     
China
     
Colombia
     
Cook Islands
     
Costa Rica
     
Croatia
     
Cyprus
     
Czech Republic
     
Denmark
     
Dominica
     
Dominican Republic
     
Ecuador
     
Egypt
     
El Salvador
     
Estonia
     
Fiji Islands
     
Finland
     
France
     
French Antilles
     
French Guiana
     
Gabon
     
Gambia
     
Georgia
     
Germany
     
Ghana
     

4/15/03

1 of 3



--------------------------------------------------------------------------------



 



WORLDPHONE CALLING CARD
SCHEDULE CC-C
Calling Card International Origination Rate
for Classic & ABB
US to International

          Country   Rate Per Minute
Greece
     
Grenada
     
Guatemala
     
Guyana
     
Haiti
     
Honduras
     
Hong Kong
     
Hungary
     
Iceland
     
India-
     
Indonesia
     
Iran
     
Ireland
     
Israel
     
Italy
     
Ivory Coast
     
Jamaica
     
Japan
     
Jordan
     
Kazakhstan
     
Kenya
     
Korea (South)
     
Kuwait
     
Latvia
     
Lebanon
     
Liberia
     
Liechtenstein
     
Luxembourg
     
Macao
     
Macedonia
     
Malaysia
     
Malta
     
Marshall Islands
     
Mexico
     
Micronesia
     
Monaco
     
Montserrat
     
Morocco
     
Netherland Antilles
     
Netherlands
     
New Zealand
     
Nicaragua
     
Norway
     
Pakistan
     
Panama
     
Papa New Guinea
     
Paraguay
     
Peru
     

4/15/03

2 of 3



--------------------------------------------------------------------------------



 



WORLDPHONE CALLING CARD
SCHEDULE CC-C
Calling Card International Origination Rate
for Classic & ABB
US to International

          Country   Rate Per Minute
Philippines
     
Poland
     
Portugal
     
Qatar
     
Romania
     
Russia
     
San Marino
     
Saudi Arabia
     
Senegal
     
Singapore
     
Slovakia
     
Slovenia
     
Solomon Islands
     
South Africa
     
Spain
     
Sri Lanka
     
St Kitts/Nevis
     
St Vincent
     
St. Lucia
     
SWEDEN
     
Switzerland
     
Syria
     
Taiwan
     
Thailand
     
Trinidad/Tobago
     
Turkey
     
Turks and Ciacos
     
Uganda
     
Ukraine
     
United Arab Emirates
     
United Kingdom
     
Uruguay
     
Uzbekistan
     
Vatican City
     
Venezuela
     
Vietnam
     
Yemen
     
Zambia
     

4/15/03

3 of 3



--------------------------------------------------------------------------------



 



WORLDPHONE
Schedule CC-D
Classic & ABB
Extended Domestic (EDL) Calling Card Rates for Classic & ABB

          Intrastate   Rate
Alaska
     
Hawaii
     
Puerto Rico
     
US Virgin Islands
     
Guam
     
North Mariana Island
     

EDL to EDL

          Orig Location   Term Location   Rate
Alaska
  Hawaii  
Alaska
  Puerto Rico  
Alaska
  US Virgin Islands  
Alaska
  Guam  
Alaska
  North Mariana Island  

          Orig Location   Term Location   Rate
Puerto Rico
  Alaska  
Puerto Rico
  Hawaii  
Puerto Rico
  US Virgin Islands  
Puerto Rico
  Guam  
Puerto Rico
  North Mariana Island  

          Orig Location   Term Location   Rate
North Mariana Island
  Alaska  
North Mariana Island
  Hawaii  
North Mariana Island
  PuertoRico  
North Mariana Island
  US Virgin Islands  
North Mariana Island
  Guam  

Calls Originating in EDL

          Location   Rate
Alaska
     
Hawaii
     
Puerto Rico
     
US Virgin Islands
     
Guam
     
North Mariana Island
     

          Orig Location   Term Location   Rate
Hawaii
  Alaska  
Hawaii
  Puerto Rico  
Hawaii
  US Virgin Islands  
Hawaii
  Guam  
Hawaii
  North Mariana Island  

          Orig Location   Term Location   Rate
US Virgin Islands
  Alaska  
US Virgin Islands
  Hawaii  
MS Virgin Islands
  Puerto Rico  
US Virgin Islands
  Guam  
US Virgin Islands
  North Mariana Island  

          Orig Location   Term Location   Rate
Guam
  Alaska  
Guam
  Hawaii  
Guam
  Puerto Rico  
Guam
  US Virgin Islands  
Guam
  North Mariana Island  

Calls Terminating in EDL

          Location   Rate
Alaska
     
Hawaii
     
Puerto Rico
     
US Virgin Islands
     
Guam
     
North Mariana Island
     

1 of 1